Name: 80/761/EEC: Council Decision of 30 July 1980 altering certain import quotas laid down by Decision 80/158/EEC for textile products originating in State-trading countries
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1980-08-19

 Avis juridique important|31980D076180/761/EEC: Council Decision of 30 July 1980 altering certain import quotas laid down by Decision 80/158/EEC for textile products originating in State-trading countries Official Journal L 218 , 19/08/1980 P. 0021 - 0023****( 1 ) OJ NO L 99 , 21 . 4 . 1975 , P . 7 . ( 2 ) OJ NO L 42 , 18 . 2 . 1980 , P . 1 . COUNCIL DECISION OF 30 JULY 1980 ALTERING CERTAIN IMPORT QUOTAS LAID DOWN BY DECISION 80/158/EEC FOR TEXTILE PRODUCTS ORIGINATING IN STATE-TRADING COUNTRIES ( 80/761/EEC ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , AND IN PARTICULAR ARTICLE 113 THEREOF , HAVING REGARD TO COUNCIL DECISION 75/210/EEC OF 27 MARCH 1975 ON UNILATERAL IMPORT ARRANGEMENTS IN RESPECT OF STATE-TRADING COUNTRIES ( 1 ), AS LAST AMENDED BY DECISION 80/158/EEC ( 2 ), AND IN PARTICULAR THE SECOND PARAGRAPH OF ARTICLE 8 THEREOF , HAVING REGARD TO THE PROPOSAL FROM THE COMMISSION , WHEREAS THE BENELUX COUNTRIES , THE FEDERAL REPUBLIC OF GERMANY , FRANCE , ITALY AND THE UNITED KINGDOM HAVE REQUESTED THAT THE QUOTA ARRANGEMENTS FOR IMPORTS FROM STATE-TRADING COUNTRIES IN 1980 SHOULD INCLUDE INTER ALIA INCREASES IN CERTAIN QUOTAS FOR TEXTILE PRODUCTS IN CATEGORIES 1 TO 8 ; WHEREAS DECISION 80/158/EEC COULD NOT PROVIDE FOR INCREASES IN THE QUOTAS IN QUESTION , AS THEY HAD FIRST TO BE THOROUGHLY EXAMINED WITHIN THE FRAMEWORK OF THE COMMUNITY ' S COMMERCIAL POLICY ON TEXTILES SO AS TO ENSURE CONSISTENCY IN THE TREATMENT OF THE VARIOUS THIRD COUNTRY SUPPLIERS ; WHEREAS , BECAUSE OF THEIR RELATIVELY MODEST ECONOMIC IMPACT , THE AMENDMENTS REQUESTED DO NOT RAISE ANY SPECIAL PROBLEMS ; WHEREAS THEY ARE LIKELY TO FAVOUR THE DEVELOPMENT OF TRADE WITH THE THIRD COUNTRIES CONCERNED , HAS ADOPTED THIS DECISION : ARTICLE 1 THE IMPORT QUOTAS RELATING TO CERTAIN TEXTILE CATEGORIES LISTED IN THE ANNEXES TO DECISION 80/158/EEC ARE HEREBY AMENDED AS SHOWN IN THE ANNEX TO THIS DECISION . ARTICLE 2 THIS DECISION IS ADDRESSED TO THE MEMBER STATES . DONE AT BRUSSELS , 30 JULY 1980 . FOR THE COUNCIL THE PRESIDENT G . THORN